Citation Nr: 0031662	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-45 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for the 
cause of the veteran's death. 

The case was previously before the Board in June 1992, at 
which time it was determined the entitlement to service 
connection for the cause of the veteran's death was not 
warranted.  Under the authority of the Agent Orange Act of 
1991, with subsequent revisions, the case was reopened and 
reconsidered in the context of the revised regulations.  

In August 1997, the Board issued a decision denying 
entitlement to cause of the veteran's death.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  By 
memorandum decision dated in June 1999, the Court vacated the 
Board's decision and remanded for readjudication.  A final 
judgment was entered in July 1999.  A copy of the memorandum 
decision and final judgment have been included in the claims 
file.

Subsequent to the Court's determination, the appellant's 
representative submitted additional medical evidence in 
support of her claim.  Although such evidence has not first 
been considered by the agency of original jurisdiction (AOJ), 
the submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.  

2.  The veteran served on active duty from December 1965 to 
September 1967, including service in the field in Vietnam.

3.  The veteran died of chondrosarcoma, which is not a soft 
tissue sarcoma and may not be reasonably related to exposure 
to herbicides in service.

4.  The veteran's chondrosarcoma had onset in service. 


CONCLUSION OF LAW

Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 3501, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant principally advanced the claim of entitlement 
to service connection for cause of the veteran's death on the 
basis of the veteran having been exposed to herbicides in 
Vietnam.  The veteran served in the field in Vietnam for 
approximately one year.  No symptoms relating to exposure to 
defoliants were reported in his health records, and the 
veteran's separation examination was negative for any such 
pathology.  The veteran developed a condition clinically 
diagnosed in 1976 as a metastatic chondrosarcoma.  The 
diagnosis was some nine years after separation from active 
service.  The veteran did not have any service-connected 
disabilities.  The veteran died in August 1979.  The primary 
cause of death, according to the final anatomic diagnosis, 
was chondrosarcoma.

Exposure to herbicides is conceded.  Pursuant to regulation, 
soft tissue sarcomas are afforded service connection on a 
presumptive basis.  However, the record did not establish the 
veteran as having succumbed to a soft tissue sarcoma or that 
his cancer was reasonably related to exposure to herbicides.

Service connection may also be granted for a disorder that 
was incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In addition, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In the course of developing evidence on the appellant's 
behalf, the Board has obtained independent evidence that 
demonstrates that the veteran's cancer had its onset during 
his service.  Accordingly, inasmuch as cancer caused the 
veteran's death, the Board concludes that entitlement for the 
cause of the veteran's death is warranted. 


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted. 



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

